Citation Nr: 0832925	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to increased pension benefits for a 
dependent, prior to July 1, 2004.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

By rating decision dated in September 1981, the Regional 
Office (RO) denied the veteran's claim for residuals of a low 
back injury.  He was notified of this determination and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not received.  In July 1998, the veteran 
submitted a request to reopen his claim for service 
connection for a back injury.  In a letter dated in October 
1998, the RO advised the veteran that it had sent him a 
letter in August requesting that he submit new and material 
evidence to establish that his back condition had been 
incurred in or aggravated during service.  Since no evidence 
had been received, the RO informed the veteran that his claim 
was denied.  He was provided with notice of his appellate 
rights.  The veteran has subsequently sought to reopen his 
claim for service connection for a low back disability.  By 
rating action dated in April 2005, the RO concluded that the 
additional evidence was not new and material, and the 
veteran's claim remained denied.  

By award action dated in May 2006, the RO added the veteran's 
son as a dependent for his pension benefits, effective July 
1, 2004.

The Board observes that the supplemental statement of the 
case issued in February 2008 determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for residuals of a low back injury, but continued 
to deny it on the merits.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
obliged to determine in the first instance whether there is 
new and material evidence to reopen the claim, regardless of 
the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page.

FINDINGS OF FACT

1.  An unappealed October 1998 determination denied service 
connection for residuals of a low back injury.

2.  The evidence added to the record since the October 1998 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a low back injury.

3.  The veteran was awarded pension benefits as a single 
veteran without dependents, effective April 1, 2001.  

4.  By letter dated in April 2002, he was requested to 
provide additional information concerning his dependent son, 
T.L.S., and he as informed that he had to submit the 
information within one year in order to be paid from the 
inception of his award.

5.  The required information was not received within one year 
from April 2002, and the veteran next requested that his son 
be added to his award in June 2004.

6.  The veteran provided the necessary information in June 
and July 2005, and a May 2006 award action added the 
veteran's son as a dependent effective July 1, 2004.


CONCLUSIONS OF LAW

1.  The RO's decision of October 1998, which denied service 
connection for residuals of a low back injury, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).

2.  The evidence received since the October 1998 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for residuals of a low back 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007)

3.  The criteria for an effective date for increased pension 
for a dependent prior to July 1, 2004, have not been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.209, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2004 letter, issued prior to the 
rating decision on appeal, the RO advised the veteran what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The veteran was advised of the 
evidence needed to establish a disability rating and 
effective date in the statement of the case issued in March 
2006.  The case was last readjudicated in February 2008.  

With respect to the low back claim, the Court has held that 
in new and material evidence claims, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e. service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id. 

In the July 2004 letter, the RO provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  

With respect to the claim for an earlier effective date for 
the award of an additional dependent, a March 2007 letter to 
the veteran provided the requisite information.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, Social Security Administration records, 
private and VA medical records, and the veteran's testimony 
at a hearing.  The Board also notes that in January 2008, the 
VA determined that records in a different RO pertaining to 
the veteran's son, T.L.S. were unavailable, and that all 
procedures to obtain such records had been followed.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing, 
submitting information and advising the VA of medical 
records.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  New and material 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
that his claim for service connection for residuals of a low 
back injury was denied in a letter dated in October 1998.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will briefly summarize the evidence 
that was of record pertaining to the claim for service 
connection for a low back disability at that time, and the 
evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the veteran's claim for service 
connection for residuals of a low back injury in September 
1981 on the basis that there was no evidence of an injury in 
service, and no abnormality of the back was demonstrated 
during service.  The RO's determination of October 1998 was 
predicated on the fact that the veteran had failed to provide 
information requested by the RO.  The evidence of record at 
that time included the service treatment records and post-
service medical records.  The Board acknowledges that the 
veteran reported a history of recurrent low back pain on the 
separation examination in November 1967.  He said he had pain 
with heavy lifting.  A clinical evaluation of the spine at 
that time was normal.  On his initial claim for service 
connection for a low back disability submitted in August 
1981, the veteran reported an injury in May 1966.  He 
indicated that he had been treated at a VA facility since 
November 1980.  A VA physician noted in June 1998 that the 
veteran had been seen in the pain clinic since May 1998.  He 
presented with a history of low back pain with radiation to 
the right leg.  The veteran dated his complaints to an 
accident he suffered in 1968.  The physician asserted that 
the veteran's clinical presentation was suggestive of disc 
pathology versus an atypical radiculopathy.  

The veteran filed a claim to reopen in June 2004.

The evidence received since the October 1998 determination 
includes VA medical records, Social Security Administration 
records and statements of the veteran.  When hospitalization 
by the VA from January to February 1975 for unrelated 
complaints, the veteran denied any previous medical problems.  
A physical examination on admission was normal.  VA 
outpatient treatment records disclose that the veteran 
reported in August 1981 that he had injured his back in 
service.  In April 1985, he complained of back pain of two 
days duration in April 1985.  He denied any history of 
injury.  In May 1998, the veteran was evaluated for chronic 
low back pain.  The veteran related that he had experienced 
back pain since 1968 after suffering an on the job accident.  
He reported that he turned his body rapidly to the left side 
and felt a pop in his back and pain radiating down the right 
thigh.  He claimed that he had been suffering from 
intermittent back difficulties, characterized by low back 
pain radiating to the right side.  He asserted that the pain 
had significantly increased in severity over the previous 
year.  When hospitalized by the VA in June 1999, the veteran 
reported that his symptoms began in "1964," and had become 
worse over the last few years.  The veteran underwent surgery 
on his low back during the hospitalization.  The diagnosis 
was lumbar spondylosis.  When seen for unrelated complaints 
in June 2001, the veteran asserted that he had not received 
proper treatment at the VA for his back in 1969.  

During the hearing at the RO, the veteran testified that, 
during service, he was in jump school.  He stated that on one 
jump, he claimed that he hit the ground so hard, the rifle 
that he had that was strapped to his back cracked.  He 
asserted that he was rendered unconscious.  He maintained 
that when he came to, he was lying on his back and he told 
the medical personnel that he had low back pain and pain 
going down his right leg.  He reported that he was given 
several medications and told that he probably had a pulled 
muscle.  He argued that he has experienced back problems 
since that incident.  

The Board acknowledges that the veteran is competent to 
testify to an event that occurred in service.  When he filed 
a claim for service connection for a back disability in July 
1998, it was indicated that he had hurt his back jumping out 
of airplanes.  This is the same argument he has raised in 
conjunction with his current claim.  The additional evidence 
demonstrates that the veteran has a back disability that was 
initially manifested following service.  The Board notes that 
the veteran asserts that he was treated by the VA shortly 
after service.  The Board points out that the RO requested 
the veteran's VA treatment records since 1968.  However, the 
initial records received were from 1975, and there is no 
indication that there are any earlier records.  As noted 
above, the veteran denied having any previous medical problem 
at that time.  Similarly, when he sought treatment for back 
pain in 1985, he denied a history of a back injury.  It is 
also significant to observe that in May 1998, the veteran 
described an on-the-job injury in 1968, which was shortly 
after his separation from service.  The fact remains that a 
low back disability was present at the time of the October 
1998 determination, and the evidence submitted in conjunction 
with the current claim merely confirms that such a disability 
is present.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the appellant has a low back 
disability that was present in service.  The additional 
evidence does not raise a reasonable possibility that the 
veteran has residuals of a low back injury that are related 
to service, when considered in conjunction with the record as 
a whole.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for residuals of a low back injury is not reopened.

	II.  Earlier effective date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b). 
The "date of claim" for additional compensation or pension 
for dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1) (2007).

38 C.F.R. § 3.209 states that age or relationship is 
established by one of the following types of evidence: (a) a 
copy or abstract of the public record or birth, (b) a copy of 
the church record of baptism, (c) official report from the 
service department as to birth which occurred while the 
veteran was in service, (d) affidavit or certified statement 
of the physician of midwife in attendance at the birth, (e) 
copy of Bible or other family record certified to by a notary 
or other officer with authority to administer oaths, (f) 
affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of their knowledge, and 
(g) other evidence which is adequate to establish the facts 
in issue, including census records, original baptismal 
records, hospital records, insurance policies, school, 
employment, immigration, or naturalization records.  38 
C.F.R. § 3.209.

Any person who applies for or is in receipt of any 
compensation or pension benefit under laws administered by 
the Secretary shall, if requested by the Secretary, furnish 
the Secretary with the social security number of such person 
and the social security number of any dependent or 
beneficiary on whose behalf, or based upon whom, such person 
applies for or is in receipt of such benefit.  38 U.S.C.A. 
§ 5101(c)(1) (West 2002); 38 C.F.R. § 3.216 (2007).

The veteran initially submitted a claim for pension benefits 
in June 1999.  He reported that his son, T.S., was born in 
June 1995.  A Social Security number listed on this 
application was written in a different ink from that used on 
the remainder of the claim.  The RO denied the claim in a 
September 1999 rating decision, and no appeal was filed. 

The veteran again submitted a claim for pension benefits in 
March 2001.  He again provided the date of birth for his son, 
T.L.S., but no Social Security number.  By letter dated in 
April 2002, the RO informed the veteran that his claim for 
pension benefits had been granted.  It was noted that he was 
being paid as a single veteran with no dependents.  He was 
further notified that the information he provided concerning 
his dependents was not complete, and that in order for the VA 
to pay additional benefits for his dependents, he had to 
submit, among other things, a copy of the birth certificate 
for T.L.S. that showed the names of both parents, the Social 
Security number for T.L.S, and the name of the person who had 
custody of his son.  The letter pointed out that if the 
evidence was received within one year from the date of the 
letter, benefits could be paid from the date the veteran's 
claim was received.  If the VA did not receive the evidence 
within one year from the date of the letter, payments could 
be made only from the date the evidence was received.

The veteran requested that his son be added to his award in a 
statement received in June 2004.

In a Statement in Support of Claim submitted in June 2005, 
the veteran provided a copy of the Social Security card for 
T.L.S.  

By award action dated in May 2006, T.L.S. was added to the 
veteran's pension award, effective July 1, 2004.

A report of contact discloses that the RO contacted the 
veteran in April 2006 and confirmed that T.L.S. was his 
biological child, and that he had joint custody of the child.  

The veteran argues that all the information needed to add 
T.L.S. to his award was of record prior to July 1, 2004, or 
could have been obtained by the VA had it fulfilled its duty 
to assist.  

The Board acknowledges that a Social Security number for 
T.L.S. is on the veteran's application submitted in 1999.  As 
noted above, it was in a different ink from the rest of the 
information contained on that claim.  In any event, this 
claim was denied.  When he submitted another claim for 
pension benefits in March 2001, he did not include his son's 
Social Security number.  The April 2002 letter informing the 
veteran that his claim had been granted, and that he was 
being paid as a single veteran without dependents requested 
that he provide additional information concerning T.L.S. so 
that he could receive additional benefits for a dependent.  
The fact remains that the Social Security number for his son 
was not the sole information that had to be furnished.  Thus, 
the fact that it might have been of record is irrelevant 
inasmuch as the veteran was obligated to provide additional 
information that could not be obtained solely by the VA.  The 
allegation by the veteran's representative that the VA could 
have contacted the Social Security Administration to verify 
the information it needed to have is simply not true.  The 
veteran was advised to provide information concerning custody 
and the son's income, and such information could only be 
furnished by the veteran.  The fact remains that the veteran 
did not provide this information within one year from the 
April 2002 letter.  Since the veteran again requested that 
his son be added to his award in a letter received in June 
2004, and thereafter provided the required information, the 
RO properly assigned July 1, 2004, as the effective date for 
the veteran's dependent son.  There is no basis on which an 
earlier effective date may be assigned.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a low 
back injury, the appeal is denied.

Increased pension benefits for a dependent, prior to July 1, 
2004, are denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


